DETAILED ACTION
RE: Lee et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Applicant's reply filed on 6/9/2022 is acknowledged. Claims 27-39 and 47-56 are pending. Claims 1-26 and 40-46 are canceled. Claims 27, 47 and 51 have been amended.
3.	Claims 27-39 and 47-56 are under examination.

Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Rejections Maintained
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 27-39 and 47-56 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34-53 of copending Application No. 16079236 (reference application) in view of Kim et al. (US2006/0121474).
7.	Claims 27-39 and 47-56 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 21-35 of copending Application No. 16079451(reference application) in view of Kim et al. (US2006/0121474).
The response states that applicant reserves the right to file a Terminal Disclaimer over the commonly-owned patents and applications when all other objections and rejections are withdrawn, so that the obviousness-type double patenting rejection, if still maintained, is the only remaining rejection.
The rejections are maintained as applicant has not taken any actions to resolve the issues.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 27-36, 38-39 and 47-56 remain rejected under 35 U.S.C. 103 as being unpatentable over Chirikjian et al. (US 5,776,684, date of patent 7/7/1998), in view of Sun et al. (American J Hematology, 2003, 74:78-84) and Roos et al. (US 5,840,338, date of patent: 11/24/1998).
The response states that the combination of references fails to teach or describe a diagnostic method employing patches that are "configured to be separate from the plate," as recited in the independent claims 27, 47, and 51. In rejecting the independent claims, the Examiner has equated a traditional agarose gel that is used for blotting, as described in the disclosure of Chirikjian, to the novel separable patches as recited in the claims. The gelled matrix of Chirikjian is placed on a nylon membrane wherein the DNA from an agarose or similar DNA separation gel is transferred by the Southern transfer technique (for example, see Col. 8, lines 21-24 of Chirikjian). The gelled matrix of Chirikjian is not, and cannot be used as, a patch that is separable once placed on a nylon membrane. One skilled in the art would understand that Chirikjian's single nylon membrane, after blotting with a single agarose gel (after removal of the gelled matrix) must be immediately processed without further contacting with another gel to avoid smearing of the DNA, etc. on the membrane. In contrast, the claimed method a patch containing reagents can be used to come into contact with a target region on to a solid surface containing a biological sample and can get separated after "the reagent is left on the plate," as recited in the independent claims 27, 47, and 51. The gelled matrix used in Chirikjian's process is not compatible for use as a patch in the claimed method and is distinct from the patch used in the claimed diagnostic method. The patch used in the claimed method does not require a nylon mesh woven through the matrix. In contrast, the method of Chirikjian requires a gelled matrix in which "a nylon mesh with approximately 1 mm sized meshed holes was placed horizontally along the length of the gel casting tray." (see Chirikjian Example 1, col, 4, lines 64-66, also see col. 3, lines 1-25). Chirikjian also Application No.: 16/079,406Docket No.: 147051-8002.US01Response to Office Action dated December 9, 2021clarifies that in "the center of the matrix is a nylon mesh woven through the matrix on side providing strength and a means for holding and moving the matrix." (see Chirikjian's Example 1, col. 5, lines 39-41, Example 1, also see Examples 2-11). Therefore, using Chirikjian's gelled matrix one skilled in the art would not be able to practice the claimed invention. The Examiner relied on Sun et al. for "detecting tumor cells in blood smears and fixed bone marrow cells by in situ hybridization using fluorescence labeled DNA probes and by immunohistochemistry using antibodies." The Examiner referred to Sun Abstract and page 1923, column 1 for such support. Unfortunately, applicant could not find page 1923 in Sun article and the Abstract does not disclose the above detailed process. The Examiner also relied on Roos et al. for "proteins, antibodies and polynucleotides can be loaded into polymers." It appears from Roos disclosure (column 43, lines 6-15, as referred by the Examiner) that the polymers are used for protection of the proteins, antibodies and polynucleotides for physically trapping within the polymers for protection, and released "when such gel is swollen." As described in the Roos disclosure, when the gel is Swollen, it incorporates solvent and the drug or antibody or other molecule are released from the gel into the environment. In contrast, the patch, as recited in the claims is not required to be swollen with any solvent in Application No.: 16/079,406Docket No.: 147051-8002.US01Response to Office Action dated December 9, 2021order to release the reagent on to the sample environment. Therefore, the polymer gel used by Roos would not be useful in and would not yield the claimed process. Furthermore, Sun and/or Roos do not rectify the deficiencies of Chirikjian, because, as discussed above, Roos does not describe a diagnostic method employing a patch that is "configured to be separate from the plate." Therefore, for at least the above-discussed reasons, Chirikjian, Sun, and/or Roos, whether considered individually or in combination, fail to disclose or suggest all of the features of claims 27-36, 38-39, and 47-56. 
Applicant’s arguments have been carefully considered but are not persuasive. Applicant’s specification discloses that the “patch” may be a mesh structural body, a gel state, a structure for managing a liquid substance, a mesh structure, or a three dimensional matrix formed by connection of a plurality of micro-structures (see pages 16 and 17). A gelled matrix taught by Chirikjian and the polymer gel taught by Roos both meet the limitation of “patch”. 
Chirikjian et al. teaches (i)	applying a gelled matrix containing the desired stain distributed evenly therein (a patch) to a gel or support (a plate) containing said biomolecules; (ii) allowing said stain to diffuse from the gelled matrix to said biomolecules (the stain is left on the plate); and (iii) removing said gelled matrix from said gel or support (claim 1). The patch in Chirikjian is separable from the gel or support (the plate), as such meets the limitation of “configured to be separate from the plate”. The claims do not specifically describe how the patch is configured to be separate from the plate, the patch of Chirikjian which is separable from the plate meets the claim limitation. Applicant’s arguments that Chirikjian's single nylon membrane, after blotting with a single agarose gel (after removal of the gelled matrix) must be immediately processed without further contacting with another gel to avoid smearing of the DNA, etc. on the membrane are not persuasive because they are irrelevant to the claims and these features are not specifically excluded from the claims. 
Regarding Sun’s reference, the teachings of detecting tumor cells in blood smears and fixed bone marrow cells by in situ hybridization using fluorescence labeled DNA probes and by immunohistochemistry using antibodies can be found in the abstract, as well as page 79 (not page 1923, the examiner apologizes for the inadvertent error). 
Applicant’s arguments that unlike Roos the patch recited in the claims is not required to be swollen with any solvent in order to release the reagent on to the sample environment are not persuasive. The instant claims recite the term “comprising” as such the method does not preclude a further step such as using solvent.

10.	Claims 27-28, 30-36, 38-39, 47-48 and 50-52 remain rejected under 35 U.S.C. 103 as being unpatentable over Chirikjian et al. (US 5,776,684, date of patent 7/7/1998), in view of Komatsu et al. (US 2008/0090267A1, pub. date: 4/17/2008) and Roos et al. (US 5,840,338, date of patent: 11/24/1998).
The response states that Applicant refers to above discussion regarding the deficiencies of Chirikjian and/or Roos. Komatsu does not describe a diagnostic method employing a patch that is "configured to be separate from the plate," Consequently, Komatsu does not rectify the deficiencies of Chirikjian and Roos. 
Applicant’s arguments have been carefully considered but are not persuasive for the same reasons discussed above. 

11.	Claims 27-28, 30-39, 47-48 and 50-52 remain rejected under 35 U.S.C. 103 as being unpatentable over Chirikjian et al. (US5,776,684, date of patent 7/7/1998), in view of Komatsu et al. (US 2008/0090267A1, pub. date: 4/17/2008) and Roos et al. (US 5,840,338, date of patent: 11/24/1998), further in view of Schmidt et al. (US 2013/0337566A1, pub. date: 12/19/2013).
The response states that Applicant refers to above discussion regarding the deficiencies of Chirikjian, Komatsu, and Roos. Schmidt does not describe a diagnostic method employing a patch that is "configured to be separate from the plate," Consequently, Schmidt does not rectify the deficiencies of Chirikjian, Komatsu, and/or Roos. 
Applicant’s arguments have been carefully considered but are not persuasive for the same reasons discussed above. 

Conclusion
12.	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SANG/Primary Examiner, Art Unit 1643